internal_revenue_service appeals gffice san jose appeals hq-7100 s market st san jose ca release number release date date date certified mail dear department of the treasury taxpayer_identification_number person to contact tax period s ended vil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january 20xx our adverse determination was made for the following reason s e you are not operated exclusively for exempt purposes described in sec_501 of the code because a substantial part of your activities is social in nature and a substantial part of your assets are used for social purposes that fall outside the purview of sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you décide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division vi irs capitol street fresno ca pate aug taxpayer_identification_number form tax_year s ended oro ress person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephoné number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f department of the treasury - intemal revenue service schedule no or exhibit form 886a explanation of items name of taxpayer org year period ended december 20xx legend org - organization name event - event secretary - secretary compantes xx - date country country city - city motto - motto state - state president - president treasurer - treasurer co-1 co-2 issues does the org continue to qualify for exemption under internal_revenue_code sec_501 facts the org association incorporated on april 20xx the articles of incorporation show president as the association’s initial agent the association submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code to the irs on february 20xx form_1023 shows president as the association’s president the articles of incorporation state that the association's specific purpose is to participate in charitable causes to raise funds for support of the motto community of state education and to promote friendship and motto culture part iv of form_1023 instructs the applicant to prepare an attachment and provide a narrative description of the applicant's past present and planned activities an attachment was not found in the determination file in subsequent correspondence with the irs the association provided a letter dated april 20xx with a narrative description of the association’s past present and future activities the letter stated the association's past activities consisted of a food fair to raise funds the present activities consisted of publishing a weekly newspaper organizing a membership drive and raising funds for a scholarship program the association provided six future activities and a corresponding percentage of time the association would devote to each activity provide scholarship sec_2 disaster relief provide surviving benefit sec_4 provide assistance in country medical donations publish a motto newspaper form acrev department of the treasury - intemal revenue service page of schedule no or exhibit department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org year period ended december 20xx the granting of scholarships was to begin as soon as funds were raised the association provided a selection process and the grants were going to be awarded to deserving and needy applicants the disaster relief was to consist of providing financial help to natural disaster victims in the united_states or the far east including country the association was to raise funds following a natural disaster the association would provide the funds to the co-1 for domestic disasters in the event that a natural disaster struck country the association's board_of directors would arrange to make trips at their own expense and personally provide the assistance to the victims the surviving benefits were to consist of providing comfort and a token amount of financial support to member's families should a hospitalization or death in the family occur encouragement in the event of the member's death the association would provide dollar_figure to the family a selected board member would visit a hospitalized member and give words of the newspaper publishing was to consist of publishing a weekly motto newspaper intended for the motto community the newspaper would be in the motto language and would provide local international and motto news the newspaper would be circulated in the city state area city city city city and city the assistance in country would consist of organizing donations of books school supplies and multivitamins for needy school children in country the efforts would begin as soon as possible and the board members were to travel to country at their own expense and deliver the donations to country personally the medical donations would consist of soliciting donations of pre owned medical equipment the association would prepare a list of needy hospitals located in country the association would consider the need population accessibility feasibility and cost to create a list of hospitals the list of hospitals along with their respective needs would be provided to substantial donors motto-american doctors members families and the newspaper readers _ ina subsequent letter to the irs dated may 20xx the association provided more details regarding its death_benefits awarding process food fair and newspaper the letter provided details of the process the association would implement to verify that the deceased was a member or related to a member of the association the letter stated that a check would be provided to the family but did not provide an amount form acrev department of the treasury - internal_revenue_service page of 886a department of the treasury - intemal revenue service be name of taxpayer org year period ended december 20xx explanation of items schedule no or exhibit the timing of the food fair coincided with an annual motto new year event the event consists of a water throwing festival a ceremony honoring approximately senior citizens and motto song and dance the association would not charge an admission fee the letter stated that the association did not print a newspaper the letter stated the association publicized itself in the co-2 which was partly owned by the association's president in a subsequent letter to the irs dated june 20xx the association provided details about its beauty contest fashion show show the show is a combined effort by the association and a local motto clothing and beauty accessories store store the association would invite motto contestants to participate the store was to provide motto attire to the contestants the association would not provide prizes to the contestants but the store may provide token prizes a winner would not be declared and the participants were not subject_to future commitments to the store or to the association in a subsequent letter to the irs dated july 20xx the association stated it would not provide monetary death_benefits ultimately the irs issued a determination_letter dated july 20xx the determination_letter recognized the association as an organization exempt from federal_income_tax as an organization described under internal_revenue_code code sec_501 and recognized the association as a public charity as described in code sec_107 vi in an interview conducted with president president and secretary secretary and treasurer treasurer on may 20xx they stated that the association’s primary exempt_purpose was to preserve and celebrate the motto culture the officers stated the association hosts two annual events the motto new year in april and the senior day in october the new year festival also known as the event water festival is structured similar to the festival in country according to the officers it is a time to celebrate the new year by throwing water at each other during the event water festival the association conducts its outstanding students awards recognition in 20xx five students were recognized one student received dollar_figure three students received dollar_figure and one student received form acrev department of the treasury - internal_revenue_service page of department of the treasury - intemal revenue service schedule no or exhibit form_886 a name of taxpayer org explanation of items year period ended december 20xx the senior day event honors seniors above the age of of motto descent the seniors are honored in a dinner dance music and are awarded donated prizes the association began hosting motto language classes on sundays in 20xx the teachers are volunteers and teach the children the motto language the income statement for the year ended december 20xx attached to the association’s 20xx form 990ez short_form return of organization exempt from income_tax does not show any contributions earmarked for disaster relief or assistance to country the income statement does not show any disaster relief or assistance expenses an examination of the association's books_and_records for the period ending december 20xx showed that the association received dollar_figure in donations the examination revealed that dollar_figure in expenses were incurred and paid in the course of hosting the event festival dollar_figure was paid related to student awards and dollar_figure in expenses were incurred and paid related to hosting senior day law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1_501_c_3_-1 states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization form acrev -68 department of the treasury - internal_revenue_service page of schedule no or exhibit form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org year period ended december 20xx does not meet the organizational_test if its articles or the law of the state in which it was ' created provide that its assets would upon dissolution be distributed to its members or shareholders regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1_501_c_3_-1 defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community examples of educational organizations are primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on in spanish american cultural association of bergenfield v commissioner t c memo wl555882 the u s tax_court held that the spanish american cultural association of bergenfield did not qualify as an organization described in code sec_501 because its charitable activities were insubstantial compared to its social activities taxpayer’s position the taxpayer conceded that the association did not have a charitable activity since 20xx when the association raised funds to help the victims of cyclone that struck country in may of 20xx however they did not provide a definitive position regarding the proposed revocation the taxpayer stated that senior day has a charitable quality because it provides senior citizens an opportunity to be recognized a meal and some gifts the taxpayer stated that it began to provide motto language classes to children in 20xx the language classes are educational in nature because they teach the motto language to children government's position the association does not continue to qualify for exemption under code sec_501 because it did not demonstrate that its charitable activities are substantial in comparison to its social activities the taxpayer was afforded an opportunity to provide support to demonstrate that its activities were charitable in subsequent years but stated that the association did not carry on any charitable activities in the subsequent years form acrev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer org explanation of items year period ended december 20xx the books_and_records for the period ending december 20xx showed that the association dedicated dollar_figure of its expenses to the event festival dollar_figure to senior day and dollar_figure was awarded to students for academic achievements the event festival is an annual social event and does not have a charitable quality the senior day may recognize seniors provide a meal and some gifts but it does not have a charitable aspect according to the taxpayer the event honors seniors of motto descent with a dinner dance music and gifts the association did not demonstrate that a senior of motto descent is necessarily a charitable_class the annual frequency of the event is indicative of social gathering and not an effort to alleviate the seniors from distress the motto language classes may have an educational aspect because they provide instruction to children to learn a skill but they are not provided in such a manner to be regarded as educational per the regulations conclusion the association does not continue to qualify for exemption under code sec_501 because it did not demonstrate that its charitable activities are substantial in comparison to its social activities form acrev department of the treasury - internal_revenue_service page of
